
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(c)


CONSTELLATION ENERGY GROUP, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN (PLAN)


        1.    Objective    The objective of this Plan is to enable certain
management and key employees of Constellation Energy Group and its subsidiaries
to defer compensation.

        2.    Definitions.    All words beginning with an initial capital letter
and not otherwise defined herein shall have the meaning set forth in the
Employee Savings Plan. All singular terms defined in this Plan will include the
plural and vice versa. As used herein, the following terms will have the meaning
specified below:

        "Basic Compensation" means such compensation as set forth in the
Employee Savings Plan, without regard to the Internal Revenue Code
Section 401(a)(17) annual compensation limitation.

        "Committee" means the Committee on Management of the Board of Directors
of Constellation Energy Group.

        "Constellation Energy Group" means Constellation Energy Group, Inc., a
Maryland corporation, or its successor.

        "Death Benefit Contributions" means the death benefit contributions
described in Section 9.

        "Deferred Compensation" means any compensation payable by Constellation
Energy Group or its subsidiaries to a participant that is deferred under the
provisions of this Plan.

        "Employee Savings Plan" means the Constellation Energy Group, Inc.
Employee Savings Plan as may be amended from time to time, or any successor
plan.

        "Executive Annual Incentive Plan" means the Executive Annual Incentive
Plan of Constellation Energy Group, Inc. as may be amended from time to time, or
any successor plan, and/or any other incentive plan designated in writing by the
Plan Administrator.

        "Incentive Award" means an award granted under the Executive Annual
Incentive Plan or the Senior Management Annual Incentive Plan.

        "Matching Contributions" means the matching contributions described in
Section 8.

        "Plan Accounts" means amounts of a participant's and employer's
contributions, and earnings under the Plan.

        "Plan Administrator" means, as set forth in Section 3, the Vice
President—Human Resources of Constellation Energy Group, (or the Vice-President
succeeding to that function).

        "Rabbi Trust" means the trust established by Constellation Energy Group
pursuant to Grantor Trust Agreement dated as of April 30, 1999 between
Constellation Energy Group and T. Rowe Price Trust Company.

        "Rollover Contributions" means the rollover contributions described in
Section 10.

        "Senior Management Annual Incentive Plan" means the Senior Management
Annual Incentive Plan of Constellation Energy Group, Inc. as may be amended from
time to time, or any successor plan, and/or any other incentive plan designated
in writing by the Plan Administrator.

        "Termination From Employment" means a participant's separation from
service with Constellation Energy Group or a subsidiary of Constellation Energy
Group; however, a participant's transfer of employment to or from a subsidiary
of Constellation Energy Group shall not constitute a Termination From
Employment.

        3.    Plan Administration.    The Vice President—Human Resources of
Constellation Energy Group, (or the Vice-President succeeding to that function)
is the Plan Administrator and has the sole authority

--------------------------------------------------------------------------------

(except as specified otherwise herein) to interpret the Plan, and, in general,
to make all other determinations advisable for the administration of the Plan to
achieve its stated objective.

        Appeals of written decisions by the Plan Administrator may be made to
the Committee. Decisions by the Committee shall be final and not subject to
further appeal. The Plan Administrator shall have the power to delegate all or
any part of his/her duties to one or more designees, and to withdraw such
authority, by written designation.

        4.    Eligibility and Participation.    Each officer, management or key
employee of Constellation Energy Group or its subsidiaries, may be designated in
writing by the Plan Administrator as eligible to participate with respect to one
or more of the provisions of Sections 5, 6, 7, 8, 9 and 10, which designation
will also indicate whether all or part of such participant's Plan Accounts will
be held in the Rabbi Trust. Once designated, eligibility shall continue until
such designation is withdrawn at the discretion and by written order of the Plan
Administrator. Notwithstanding subsequent withdrawal of eligibility of an
employee, such an employee with Plan Accounts will remain a participant of the
Plan, except that no further deferrals of compensation under the Plan are
permitted. While designated as eligible with respect to one or more of the
provisions of Sections 5, 6, 7, 8, 9 or 10, an employee may participate in the
Plan to the extent set forth in such designation.

        5.    Basic Compensation Deferral Election.    Unless otherwise
designated in writing by the Plan Administrator, a participant may defer Basic
Compensation as set forth in this Section 5. A participant may elect to defer up
to 15% of monthly Basic Compensation. A participant may also elect to defer up
to 85% of monthly Basic Compensation, if any, after cumulative monthly Basic
Compensation for the calendar year exceeds the dollar limitation set forth in
Internal Revenue Code Section 401(a)(17) (as adjusted by the Commissioner for
increases in the cost of living in accordance with Internal Revenue Code
Section 401(a)(17)(B)). Any deferrals shall be in 1% multiples, or in such other
manner established by the Plan Administrator from time to time, subject to
adjustment as necessary to provide for any required withholding taxes. Such
election shall be made by notification in the form and manner established by the
Plan Administrator from time to time, and shall be effective as of the beginning
of the month following the month during which the election is received by the
Plan Administrator. Such election may be revoked by notification in the form and
manner established by the Plan Administrator from time to time, and shall be
effective as of the beginning of the month following the month during which the
revocation is received by the Plan Administrator.

        6.    Incentive Award Deferral Election.    A participant may elect to
defer Incentive Award compensation in 1% multiples, or in such other manner
established by the Plan Administrator from time to time, subject to adjustment
as necessary to provide for any required withholding taxes. Such election shall
be made annually by notification in the form and manner established by the Plan
Administrator from time to time. Such annual election shall be made prior to the
Incentive Award performance year, and shall be effective as of the first day of
such performance year. If a participant initially becomes eligible to
participate in the Plan during a performance year, the election for such
performance year must be made prior to the date the participant initially
becomes eligible to participate in the Plan, and shall be effective on such
date. Elections under this Section are irrevocable once effective.

        7.    Other Deferral Election.    A participant may elect to defer, in
1% multiples, other forms of compensation that are designated in writing by the
Plan Administrator. Such election must be made prior to the date the
compensation is earned by the participant, by notification in the form and
manner established by the Plan Administrator from time to time. Such election is
effective as of the date the compensation is earned. Elections under this
Section are irrevocable once effective.

        8.    Matching Contributions.    Matching Contributions are made by
Constellation Energy Group to the Plan, after a participant's cumulative monthly
Basic Compensations for the calendar year exceeds the dollar limitation set
forth in Internal Revenue Code Section 401(a) (17) (as adjusted by the

2

--------------------------------------------------------------------------------


Commissioner for increases in the cost of living in accordance with Internal
Revenue Code Section 401(a) (17) (B)), in an amount equal to the rate of Company
Matching Contributions under the Employee Savings Plan multiplied by a
participant's monthly Basic Compensation deferral. Employees of Nine Mile Point
Nuclear Station, LLC are not eligible to receive Matching Contributions if they
are receiving contributions under the Nine Mile Point Nuclear Station, LLC
Excess Benefit Plan.

        9.    Death Benefit Contribution.    Constellation Energy Group made
contributions to separate Plan Account balances during 2001 on behalf of certain
participants in connection with modifications made to the Company's management
death benefit program. With respect to a participant, such contribution and
related earnings are forfeited and not subject to distribution upon the
participant's Termination From Employment prior to meeting the early retirement
eligibility provisions under the Pension Plan of Constellation Energy
Group, Inc.; provided, however, no amount will be forfeited in the event of a
participant's death prior to Termination From Employment; and further provided,
however, that the Plan Administrator in his/her sole discretion may determine
that other special circumstances warrant no forfeiture with respect to one or
more participants.

        10.    Rollover Contributions.    A participant may rollover the
participant's benefit under the Constellation Energy Group, Inc. Supplemental
Pension Plan, Senior Executive Supplemental Plan, Senior Management Pension
Plan, or the Benefit Restoration Plan (collectively, SERPs), upon the
participant's retirement under a SERP, but for the Benefit Restoration Plan only
if the present value of such participant's benefit under that plan is at least
$50,000.

        11.    Plan Accounts.    Contributions shall be (i) credited to
participant Plan Accounts as soon as practicable; (ii) to the extent designated
by the Plan Administrator, held for the benefit of the participant in the Rabbi
Trust; and (iii) credited with earnings at the T. Rowe Price Summitt Cash
Reserves Fund rate. However, a participant may elect (by notification in the
form and manner established by the Plan Administrator from time to time) to have
all or a portion of his/her Plan Accounts credited with earnings at a rate equal
to the T. Rowe Price Summitt Cash Reserves Fund rate, the T. Rowe Price New
Income Fund rate, or one or more of the rates earned by investment options
available under the Employee Savings Plan, except the Common Stock Fund and the
Interest Income Fund. Earnings are credited to Plan Accounts commencing on the
day the contributions are credited to the Plan Accounts. Plan Accounts will be
valued daily in the same manner as for Investment Funds under the Employee
Savings Plan.

        A participant may elect to change the investment options for future
contributions, which election shall be effective when the next contributions are
credited to the participant's Plan Accounts. A participant may elect to
reallocate to other investment options current Plan Accounts, which election
shall be effective at the same time as, and valued in accordance with, the
interfund transfer provisions under the Employee Savings Plan. Such elections
shall be made by notification in the form and manner established by the Plan
Administrator from time to time.

        12.    Distributions of Plan Accounts.    Distributions of Plan Accounts
shall be made in cash only, and to the extent designated by the Plan
Administrator, from the Rabbi Trust.

        Prior to the end of the thirtieth (30th) calendar day after the date of
a participant's Termination From Employment such participant must elect the
timing of distributions of his/her Plan Accounts. The participant may elect (by
notification in the form and manner established by the Plan Administrator from
time to time) to begin distributions (i) in the calendar year following the
calendar year of the participant's Termination From Employment, (ii) in the year
following the year in which a participant attains age 701/2, if later, or
(iii) any calendar year between (i) and (ii). A participant may elect (by
notification in the form and manner established by the Plan Administrator from
time to time) to receive distributions in a single payment or in annual
installments during a period not to exceed twenty-five years. Such annual
installments shall be made on a ratable basis, except the participant may

3

--------------------------------------------------------------------------------


elect a different initial installment payment (expressed as a percentage of the
participant's Plan Account balance). The single payment or the first installment
payment, whichever is applicable, shall be made within the first sixty (60) days
of the calendar year elected for distribution. Subsequent installments, if any,
shall be made within the first sixty (60) days of each succeeding calendar year
until the participant's Plan Accounts are distributed. In the event no election
is made prior to the end of the thirtieth (30th) calendar day after the date of
a participant's Termination From Employment, a participant shall receive a
distribution in a single payment within the first sixty (60) days of the
following year. Earnings are credited to Plan Accounts through the date of
distribution, and amounts held for installment payments shall continue to be
credited with earnings, as specified in Section 11.

        A participant's distribution election is irrevocable on the thirtieth
(30th) calendar day after the date of a participant's Termination From
Employment; provided, however a participant may subsequently make a one-time
post-employment termination distribution election to receive a lump-sum payout
of the participant's remaining balance, provided such election is made no later
than December 31 of the year that is at least one full calendar year prior to
the distribution date, and is in the form and manner established by the Plan
Administrator.

        If the participant dies without designating a beneficiary in accordance
with Section 13, or if none of the designated beneficiaries are alive, the
entire unpaid balance of his/her Plan Accounts shall be paid to the
participant's estate within 60 days after notification to the Plan Administrator
of the participant's death.

        Notwithstanding anything herein contained to the contrary, if the
participant dies and the total value of the participant's Plan Accounts is
$50,000 or less, or the participant failed to designate a form of beneficiary
payment, the designated beneficiary will receive the entire unpaid balance of
the participant's Plan Accounts within 60 days after notification to the Plan
Administrator of the participant's death.

        If the participant dies before his/her Termination from Employment, the
entire unpaid balance of the participant's Plan Accounts shall be paid to the
beneficiary(ies) designated by the participant at such time and in such form
specified by the participant by notification in the form and manner established
by the Plan Administrator from time to time. Payment shall be made within sixty
(60) days after notice of death is received by the Plan Administrator, unless
prior to the date of the participant's death, the participant elected (in the
form and manner established by the Plan Administrator from time to time) a
delayed and/or installment distribution option for such beneficiary(ies);
provided, however that the number of annual payments may not exceed 15 and must
begin in the first 60 days of the calendar year after the participant's death.

        Upon Termination from Employment, all prior beneficiary designations are
void and the participant must make a new beneficiary designation within 30 days
after Termination from Employment. After the end of the thirtieth (30th) day
after the participant's Termination from Employment, the beneficiary
distribution election is irrevocable; provided, however, that the participant
may make a distribution election for a new beneficiary who is initially
designated after the participant's Termination from Employment, and such
election is irrevocable with respect to the new beneficiary.

        If the participant dies after his/her Termination from Employment, the
entire unpaid balance of the participant's Plan Accounts shall be paid to the
beneficiary(ies) designated by the participant at such time and in such form
specified by the participant by notification in the form and manner established
by the Plan Administrator from time to time. Payment shall be made within sixty
(60) days after notice of death is received by the Plan Administrator, unless
prior to the end of the thirtieth (30th) calendar day after the date of the
participant's Termination From Employment, the participant elected (in the form
and manner established by the Plan Administrator from time to time) a delayed
and/or installment distribution option for such beneficiary(ies); provided,
however that installment distributions are available only if the participant
elected for the participant to receive annual

4

--------------------------------------------------------------------------------


installments, and the installments shall be paid to the beneficiary pursuant to
such participant installment distribution election.

        In the event a participant's deferred Incentive Award is credited to the
Plan after the participant's death, such Incentive Award shall be either paid to
his/her beneficiary(ies), or if a delayed and/or installment distribution option
was elected for such beneficiary(ies), paid as part of the aggregate Plan
Accounts in accordance with such election.

        Upon the death of a participant's beneficiary for whom a delayed and/or
installment distribution option was elected, the entire unpaid balance of the
participant's Plan Accounts shall be paid to the beneficiary(ies) designated by
the participant's beneficiary by notification in the form and manner established
by the Plan Administrator from time to time or, if no designation was made, to
the estate of the participant's beneficiary. Payment shall be made within sixty
(60) days after notice of death is received by the Plan Administrator.

        Notwithstanding anything herein contained to the contrary, the Committee
shall have the right in its sole discretion to vary the manner and timing of
distributions, and may make such distributions in a single payment or over a
shorter or longer period of time than that elected by a participant.

        13.    Beneficiaries.    A participant shall have the right to designate
a beneficiary(ies) who is to receive a distribution(s) pursuant to Section 12 in
the event of the death of the participant. A participant's beneficiary(ies) for
whom a delayed and/or installment distribution option was elected shall have the
right to designate a beneficiary(ies) who is to receive a distribution pursuant
to Section 12 in the event of the death of the participant's beneficiary(ies).

        Any designation, change or recision of the designation of beneficiary
shall be made by notification in the form and manner established by the Plan
Administrator from time to time. The last designation of beneficiary received by
the Plan Administrator shall be controlling over any testamentary or purported
disposition by the participant (or, if applicable, the participant's
beneficiary(ies)), provided that no designation, recision or change thereof
shall be effective unless received by the Plan Administrator prior to the death
of the participant (or, if applicable, the participant's beneficiary(ies)).

        If the designated beneficiary is the estate, or the executor or
administrator of the estate, of the participant (or, if applicable, the
participant's beneficiary(ies)), a distribution pursuant to Section 12 may be
made to the person(s) or entity (including a trust) entitled thereto under the
will of the participant (or, if applicable, the participant's beneficiary(ies)),
or, in the case of intestacy, under the laws relating to intestacy.

        A participant's beneficiary(ies) for whom a delayed and/or installment
distribution option was elected shall have the right, after the death of the
participant, to make investment elections or changes in investment elections
with respect to a participant's Plan Accounts to the same extent available to
the participant pursuant to Section 11. A beneficiary(ies) of the participant's
beneficiary(ies) shall have no right to make any investment election or change
in investment election pursuant to Section 11 with respect to a participant's
Plan Accounts.

        14.    Valuation of Interest.    The Plan Administrator shall cause the
value of a participant's Plan Accounts, at least once per year as of
December 31, to be determined separately and be reported to Constellation Energy
Group and the participant (or, if applicable, the participant's
beneficiary(ies)). Valuation of a participant's Plan Accounts shall be
determined in accordance with the procedures contained in the Employee Savings
Plan.

        15.    Withdrawals.    No withdrawals of Plan Accounts may be made,
except a participant may at any time request a hardship withdrawal from his/her
Plan Accounts if he/she has incurred an unforeseeable financial emergency. An
unforeseeable financial emergency is defined as severe financial hardship to the
participant resulting from a sudden and unexpected illness or accident of the

5

--------------------------------------------------------------------------------


participant (or of his/her dependents), loss of the participant's property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the participant. The need to
send a child to college or the desire to purchase a home are not considered to
be unforeseeable emergencies. The circumstance that will constitute an
unforeseeable emergency will depend upon the facts of each case.

        A hardship withdrawal will be permitted by the Plan Administrator only
as necessary to satisfy an immediate and heavy financial need. A hardship
withdrawal may be permitted only to the extent reasonably necessary to satisfy
the financial need. Payment may not be made to the extent that such hardship is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the participant's assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(iii) by cessation of deferrals under the Plan.

        The request for hardship withdrawal shall be made by notification in the
form and manner established by the Plan Administrator from time to time. Such
hardship withdrawal will be permitted only with approval of the Plan
Administrator. The participant will receive a lump sum payment after the Plan
Administrator has had reasonable time to consider and then approve the request.

        16.    Miscellaneous.    A participant's Plan Accounts shall not be
subject to alienation or assignment by any participant or beneficiary nor shall
any of them be subject to attachment or garnishment or other legal process
except (i) to the extent specially mandated and directed by applicable State or
Federal statute; and (ii) as requested by the participant or beneficiary to
satisfy income tax withholding or liability.

        This Plan may be amended from time to time or suspended or terminated at
any time at the written direction of the Committee. No amendment to or
termination of this Plan shall impair the rights of any participant or
beneficiary with respect to amounts in his/her Plan Accounts before the date of
such amendment or termination.

        Participation in this Plan shall not constitute a contract of employment
between Constellation Energy Group and any person and shall not be deemed to be
consideration for, or a condition of, continued employment of any person.

        The Plan, notwithstanding the creation of the Rabbi Trust, is intended
to be unfunded for purposes of Title I of the Employee Retirement Income
Security Act of 1974. Constellation Energy Group shall make contributions to the
Rabbi Trust in accordance with the terms of the Rabbi Trust. Any funds which may
be invested and any assets which may be held to provide benefits under this Plan
shall continue for all purposes to be a part of the general funds and assets of
Constellation Energy Group and no person other than Constellation Energy Group
shall by virtue of the provisions of this Plan have any interest in such funds
and assets. To the extent that any person acquires a right to receive payments
from Constellation Energy Group under this Plan, such rights shall be no greater
than the right of any unsecured general creditor of Constellation Energy Group.

        In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the "New
Company"), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

        This Plan shall be governed in all respects by Maryland law.

6

--------------------------------------------------------------------------------


Amendment to the
Constellation Energy Group, Inc.
Nonqualified Deferred Compensation Plan (Plan)


        Notwithstanding anything in Section 12 of the Plan to the contrary, for
Rollover Contributions effective December 31, 2001 in connection with employment
terminations related to management restructuring announced late in 2001, all or
part of such Rollover Contributions may be distributed to a participant in 2002
if the participant provides notification by December 31, 2001 in the form and
manner established by the Plan Administrator.

7

--------------------------------------------------------------------------------




QuickLinks


CONSTELLATION ENERGY GROUP, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN (PLAN)
Amendment to the Constellation Energy Group, Inc. Nonqualified Deferred
Compensation Plan (Plan)
